DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/20/2021.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments concerning the term “Multi-directional smooth damper” is not persuasive. Examiner notes that dampening sound or shock is not the primary function of the “multi-directional smooth damper” the device instead is a universal joint designed to transmit torque between two shafts that are not parallel and dampening of sound and shock is instead performed by grease within the device, not the device itself and therefore the 112 rejection is maintained.
Applicant’s amendments have overcome other 112(b) rejections and they are therefore withdrawn.
New Art rejections have been written in view of applicant’s amendments to independent claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “multi-directional smooth damper” in claim s 1-14 is used by the claim to mean “spherical universal joint,” while the accepted meaning is “a valve or plate (as in the flue of a furnace) for regulating draft.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 8, the term “one-piece multi-directional smooth damper” is indefinite. It is unclear how the damper can be one piece while also comprising all the separate pieces that are recited throughout the rest of the claim.
Claims 9-14 depend upon claim 8 and are therefore also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warhus (US 1,491,763) in view of Parker Jr. et al. (US 2017/0130767 A1).
Regarding claim 1, Warhus discloses a universal joint comprising a base (Warhus 9) comprising an inner cavity (see annotated figure) that is spherically shaped (see annotated figure) with two ends defining openings (see annotated figure), a first rotating portion (Warhus 3) and a second rotating portion (Warhus 5). The first rotating member is rotatably disposed in the inner cavity of the base (see annotated figure) and the shape of the first end of the first rotating portion corresponds to a shape of the inner cavity of the base (see annotated figure), a second end of the first rotating portion (Warhus 1) passes through an opening of one end of the base (see annotated figure). A first end of the rotating portion has an opening (see annotated figure)and an inner cavity (see annotated figure) and a first end of the second rotation portion (see annotated figure) is rotatably disposed in the inner cavity of the first rotating portion (see annotated figure) and a shape of the inner cavity of the first rotating portion corresponds to the shape of the second rotating portion (see annotated figure), a second end of the second rotating portion (Warhus 2) passes through an opening of an other end (see annotated figure) of the base away from the first rotating portion. Warhus further discloses a suitable lubricant sealed within the base (Warhus pg 1 col 1 ln 35-49). Examiner notes that inherently all surfaces within the sealed base will be coated with a layer of lubricant including a layer between the inner cavity of the base and the first rotating portion.

    PNG
    media_image1.png
    524
    921
    media_image1.png
    Greyscale

Warhus figure 2 (annotated)
Warhus is silent regarding the use of grease as the lubricant and is further silent regarding grease grooves on the surface of the inner cavity of the base and the use of sealing rings for sealing the base.
However, in the related field of endeavor of socket joints Parker Jr. teaches a socket assembly comprising an inner cavity (Parker Jr. 42) comprising a plurality of lubricant grooves (Parker Jr.  66,68,and 70) for distributing a lubricant and further recites that grease is a suitable lubricant (Parker Jr. [0007]) that ensure the contact surfaces stay lubricated even when left motionless. Parker Jr. further discloses a sealing ring (Parker Jr. 54) is provided at an opening to seal the housing to keep out contaminants and keep in grease (Parker Jr. [0039]). Examiner notes that Parker Jr.’s sealing ring is different in form to applicant’s but performs the recited functions and is a ring shape and therefore reads upon the claim limitation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Warhus’s universal joint assembly to utilize Parker Jr.’s teachings of using grease as a lubricant to reduce friction in the joint, and the use of a plurality of grease grooves to ensure enough grease remains in the joint for the joint to stay lubricated even after periods of inactivity and the use of a sealing ring at each opening of the base of the joint to seal in grease and also keep out contaminants to extend the life of the joint.
Regarding claim 2, Warhus and Parker Jr. as applied to claim 1 above teach a grease groove (Parker Jr. 66) extending all the way along the inner cavity (see Parker Jr. figure 3) from one opening to the other.
Regarding claim 3, Warhus and Parker Jr. as applied to claim 1 above further teach the first rotating portion comprises a first ball (see annotated figure), and a first operating shaft (see annotated figure), the first ball is rotatably disposed in the inner cavity of the base (see annotated figure). The first operating shaft passes through the opening of the one end of the base (see annotated figure) and the first ball comprises an opening and an inner cavity (see annotated figure). The second rotating portion comprises a second ball (see annotated figure) and a second operating shaft (see annotated figure). An end of the second operating shaft is connected to the second ball (see annotated figure). The second ball is rotatably disposed in the inner cavity of the first rotating portion (see annotated figure) and the second operating shaft passes through the opening of the other end of the base (see annotated figure) away from the first rotating portion.

    PNG
    media_image2.png
    585
    956
    media_image2.png
    Greyscale

Warhus figure 2 (annotated)
Regarding claim 5, Warhus and Parker Jr. as applied to claim 3 further disclose an ear column (Warhus 8) disposed on a key (Warhus 7) coupled to the second ball (Warhus 5) by a groove (Warhus 6). The ear column drives rotation of the second rotating portion (see Warhus figure 2). The inner cavity of the first rotating portion comprises an ear column avoidance groove (Warhus 4). The rotation is driven by the ear column avoidance groove rotation the ear column and thereby rotating the second rotation portion (see Warhus figure 2).
Warhus and Parker Jr. are silent regarding the ear column being disposed on the second ball.
However, making separate components integral is a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Warhus’s second ball and key with ear columns to form a single component thereby simplifying assembly by reducing the number of components.
Regarding claim 6, Warhus and Parker Jr. as applied to claim 5 above teach the ear column is a columnar projection (see Warhus figure 3)extending in a non-rotational direction of the second ball (see Warhus figure 3).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warhus (US 1,491,763) and Parker Jr. et al. (US 2017/0130767 A1) as applied to claim 3 above, and further in view of Hu (US 2010/0004064 A1).
Regarding claim 4, Warhus and Parker Jr. as applied to claim 3 are silent regarding the universal joint comprising an annular protrusion and connecting piece on the second operating shaft.
However, Hu teaches a universal joint comprising a connecting piece (Hu 32) and an annular protrusion (near Hu 30) separating the connecting portion and pivoting portion (Hu 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Warhus and Parker Jr.’s universal joint to include Hu’s connecting piece and annular protrusion on the second operating shaft to allow quick tool-less connections to other components.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  It would not have been obvious to one or ordinary skill in the art to modify Warhus's base that directly connects to the second shaft to comprise a separate end cover or to comprise a stepped shape as recited in claim 7. Regarding claims 8-14 it would not have been obvious to one ordinary skill in the art at the time of filing to modify air vent's that rely on friction in a joint assembly to utilize grease and grease grooves as recited in claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762